Title: William Short to John Jay, 23 January 1790
From: Short, William
To: Jay, John



Dear Sir
Paris Jan 23. 1790.

My last was sent to Bordeaux to be forwarded by the French Packet which I had been told would sail about the middle of this month. Not knowing however whether it was certain I preferred sending the consular convention by the way of Havre from whence vessels are frequently sailing for America. It was accompanied by No. 16 and I hope will meet with a safe conveyance to New York.—I forward to you at present Sir, the debates of the assembly and the gazettes of France and Leyden. You will see by them the present situation of Poland which will form a remarkable epocha in its history, and will probably have an influence on that of Europe in general. Private letters which I have seen confirm the details which are narrated in the gazette of Leyden. You know that since the present reign Poland has been as it were a province of the crown of Russia. The grandees who were discontented with this subordination, by uniting their forces and by the countenance of the King of Prussia have found themselves in a condition to throw off the yoke. The proposal of the court of Berlin to form an alliance with the Republic as soon as they should establish a permanent constitution, and an official declaration on the part of the Empress of Russia that she would not oppose the alliance, has annihilated in Poland the King’s party, i. e. the party devoted to Russia. The grandees who were united so long as they had a common enemy, in this party, are now divided themselves, as was expected, and form two parties. This division has taken place on the subject of the new constitution they are forming, as a preliminary to the treaty with Prussia. The one is for admitting the commons to a share in the government agreeable to the petition of several towns, the other for keeping them excluded. The King and his adherents joined in the first party and the question after being discussed with the usual violence of a Polish Diet has been solemnly decided against the commons. All the countries in Europe subjected to the feudal system have been once in the situation in which Poland is now. The revolutions which have brought the commons into power and prevalence in some have been slow. It is doubtful whether it will be the same in Poland. The King, a number of the grandees, and all the commons will hardly submit to such a decision given against them by the remaining part of the Noblesse only, and that at a time when the lights of the present age and the example of other countries must render the commons fully sensible of their rights and disposed  to try their power. In this situation of things a revolution cannot be far distant which will change the domestic face of Poland as much as the alliance with Prussia, will its political figure.
The loss of Poland to Russia and the revolt of the low countries from the Imperial domination have induced the two courts to stop short in an uncommonly successfull career, and listen to terms of accomodation. Negotiations have begun at Jassy, and the dispositions of the Porte combined with the present situation of the other two belligerent powers would insure success if there was no danger of foreign interference. In the doubt of the event however preparations for another campaign are carried on with activity on all sides. Sweden particularly is making great exertions notwithstanding the unexampled diminution of its commerce during the present war, and the known discontent of a great part of the nobility.—In the low countries they consider their independence as effected and have already begun to differ about their future constitution. Should the Imperial troops still be confined to the two posts which alone remain to them, their differences may become serious, but it is more probable that a re-inforcement of troops and exertions on the part of the Emperor to recover that country will unite all parties for the present. It is already reported that the Marechal Laudohn is to march at the head of the troops assembled in Bohemia to reconquer the Netherlands, but this cannot yet be depended on. The Congress of the United Belgick States is assembled at Brussels. A committee of the tiers état is assembled there also of their own accord and are making reclamations in favor of their order. These reclamations are treated with respect by the congress. But the doctrine of confounding the three orders is treated by the Grand Penitencier, and some other officers of state as new, dangerous, and tending to overturn the ancient constitution of the Belgick provinces. Some pamphlets containing the doctrine have been condemned as seditious. The Prussian army still continues at Liege. The Prince of Liege refuses to return there and co-operate with his subjects on other conditions than those prescribed by the Imperial chamber of Wetzlaer. It is probable that the King of Prussia wishes to see these differences as it gives him a pretext for keeping an army in the heart of the low countries ready to act as circumstances may require it in the revolution of the Belgick provinces. The event which has lately taken place at Liege shews how visionary is the idea of those who are for a confederation where the decrees of the common power are to be carried into execution by an army. It looks well enough in theory and therefore induced many in America into  that error, as I saw by the publications on the subject of the new constitution. The Imperial chamber of Wetzlaer agreeably to its constitutional authority passed a decree for settling the disturbances in Liege. The decree is as clear and as expressly for restoring the Prince as a decree can be. Three executors are appointed for carrying this decree into execution. Two of the three are for executing the decree according to the plainest interpretation. The third understands the decree differently and being at the head of the largest number of forces neither submits to the opinion of the majority of executors, nor even to the interpretation of the decree of the tribunal given by the tribunal itself.—The situation of this country is what you will readily suppose it from the revolution which is taking place. The debates and decrees of the national assembly which have been regularly forwarded will have given you a competent idea of their object, and from thence you may form an opinion of the present government as that assembly unites in itself for the moment all the branches. The Parliaments as you will have seen by my last have received their coup de grace, and the King remains in his palace, withdrawn from all part in the present operations. Every part of the Kingdom discovers a fixed determination to adhere to the decrees of the national assembly and to obey them alone. It is to be observed however that the assembly as yet have been only employed in abolishing those things which were onerous and obnoxious to the more numerous classes of the society. Many attribute the adhesion of all parts of the Kingdom to this circumstance, and say that when the assembly proceed to lay new taxes or exact the collection of the old, the number of their partisans will diminish. It cannot be denied that there is a great mass of wealth in the hands of those who are discontented with the revolution, that their numbers increase, and that they found hopes of arresting the revolution on the known dissatisfaction of the court. Among the discontented are all the parliaments, who being accustomed to act in concert, would be powerful if they had a point of support, a great majority of the nobility perhaps nine tenths, all the higher clergy and a great number of the order of financiers, farmers general, receivers general, intendants &c. &c. These are re-inforced at present by many who were forward in the revolution in the beginning, but not being willing to go as far as the assembly at present, have remained some of them moderate, and others the violent, antagonists of the revolution. With this mass of discontent, a large and unmanageable debt, and a new and untried order of things, it is impossible to decide with certainty what will be the event. Still there was so  great and so intolerable abuses under the former government, that a fear of returning to them will probably keep united a great majority as to numbers in favor of the new system. The municipalities are forming in every part of the Kingdom and as these are the commencements of an organized government should they move well in the first instance they will fortify the hopes of all the friends to free government, and destroy the hopes of its enemies. This idea of governing a Kingdom of twenty four millions of inhabitants by municipalities is so new that all opinions respecting it can be only conjectures. I confess for my own part that I have not full confidence in the conjecture which I form myself, but it seems to me that there are considerable defects in the plan and that they must be rectified before the government can enter into full activity. However my hope is, that experience soon pointing out these defects, they will easily corrected. The same may be said with respect to the Legislature. Many who are sensible of the necessity of having two houses sometime hence, think the second house would have been illy composed at present, and that it would have created the hopes of a second order with some, and the fear of it with others. For these reasons they voted for a single house of legislature and are sure it is an evil which will ere long cure itself. With respect to the judiciary also, the plan reported by the committee is far from being perfect and it is perhaps the branch which it will be the most difficult to carry to perfection. I was informed at the time this report was made, that juries were established, but I find since the publication of the report that my informant had mistaken assesseurs for juries. Many who think this mode of trial ought to be adopted always in criminal and often in civil cases, think also that the people of France are not yet sufficiently enlightened for it, and therefore will approve the report of the committee. You will have seen long ago Sir the determination of the assembly to subject the Kingdom to an entirely new superficial division, without regard to the ancient limits of provinces. As these provinces have been formerly separated and independent countries, have in many respects different laws, usages and customs, and have always discovered a jealousy and frequently an hatred of their neighbours, I considered the measure dangerous in itself, and subject to many objections in its consequences. The event has shewn an almost universal approbation of it throughout the whole Kingdom. It is difficult to continue to regard as objectionable what is thus approved by those who are most interested in it. Nothing but experience  can have weight against such numerous and respectable testimony.
One symptom which is very remarkable in several countries of Europe at present is the care and anxiety which they shew in preventing all French publications from being circulated. Spain and Naples are foremost in this respect. Not only French books relative to the present revolution, but all French persons also who are not well known are proscribed from these countries. The King of Sardinia also has done the same and ordered all French subjects, except such as had been presented at his court, to leave Turin within the space of forty eight hours. The inquisition in Spain has condemned a long list of French pamphlets and prohibited the reading of them under severe penalties. The list is headed by Mr. Neckar’s book on the importance of religious opinions. A letter which I have seen from Spain says that the effect of this prohibition has only been to encrease the desire of reading these books many of which had never before been heard of, and of obliging those who read them to buy them at an higher price. This shews that the inquisition is less formidable than it was some time ago.
The island of Corsica has been converted into a part of the Kingdom of France by a decree of the assembly solicited by the inhabitants of the island through their deputies here. This decree has extracted a secret from the cabinet which has been long suspected, that Genoa had yielded to France only the administration of that island and not the sovereignty. The minister of that republic has made a kind of reclamation, which being laid before the assembly, they determined not susceptible of being deliberated on. It is suspected that Genoa has been pushed on to this reclamation by some other power—some suppose England, others Russia. These suspicions are only founded on the known disposition of the latter to have a port in the mediterranean, and the probable desire of England to accumulate its own possessions by the diminution of those of France.
I inclose you a letter Sir which I have just received from the Pope’s Nuncio residing here, containing a letter to him from Count Montmorin. The members of the corps diplomatique are desired to communicate to their respective courts for their information respecting an article of the droits des gens which it was apprehended was in danger from the disorders which remained here during some time; and from a decree of the assembly respecting searches to be made in privileged places. The Ambassador of Spain drew up a memorial to Count Montmorin on this subject which he  desired the members of the corps diplomatique to sign. Some not approving the memorial and others (the ambassadors) not agreeing about the order in which their names should be signed, it was agreed that the Nuncio should present the memorial in the name of the corps. The inclosed is his circular answer which has given satisfaction to all parties.
The trial of M. de Favras is not yet ended. The testimony against him is enfeebled by some of the witnesses being objected to as his denonciateurs. This leaving only one witness whose testimony is clear and certain it will not suffice for a condemnation by the Chatelet. It leaves no doubt however that he was engaged in a conspiracy to carry the King off to Peronne, separate the assembly and call a new one, and in fine operate a counter revolution. The mutinous soldiers who I informed you were arrested in the champs elysées are also undergoing their trial. It is very probable that they had been debauched by the party of M. de Favras, but the plot not being ripe for execution the principal actors were unknown to these soldiers. This will prevent any discovery being made by their means.
  Jan. 31. M. Lecoulteux who is to take charge of this letter not setting off till to-day I have the honor of informing you that the formation of the different municipalities is going on with rapidity and under auspicious circumstances. The three last days have brought a great number of these accounts from the provinces. M. de Besenval is set at liberty after six or seven months confinement. The Marechal de Brogli, M. de Puysegur, and M. Barentin are also discharged from the prosecution which was commenced against them. The people have shewn no discontent at these decisions. The trial of M. de Favras is not yet finished. The conclusions of the Procureur du Roi were for his being condemned to be executed, but of the forty two judges there were only twenty eight of that opinion. That being not a sufficient majority, other witnesses are to be heard. The journals and gazettes which I mentioned above should be sent are too voluminous for M. Le Coulteux I shall therefore take some other opportunity of forwarding them to you. I have the honor of inclosing you at present Sir several letters for America and among them one for the President. I have only to add that I am with sentiments of the most profound respect and attachment Sir Your most obedient humble servant,

W. Short

